DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al. (US 2022/0290041).
	As to claim 1, Goto discloses in figure 1: a first electrode 12, a second electrode 16 and a dimming structure comprising elements 13, 14A and 15, wherein the first electrode and the second electrode are disposed opposite to each other, and the dimming structure is disposed between the first electrode and the second electrode and is configured to change a light transmittance under action of voltage.  See paragraphs [0160]-[0162].
	As to claim 2, Goto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Goto further discloses in figure 1, wherein the dimming structure is an electrochromic layer.
	As to claim 3, Goto discloses all of the elements of the claimed invention discussed above regarding claim 2.  Goto further discloses in figure 1, wherein the electrochromic layer comprises a cationic electrochromic layer 13, an anionic electrochromic layer 15 and a polymer dielectric gel layer 14A (paragraph [0177]); the cationic electrochromic layer and the anionic electrochromic layer are disposed opposite to each other, and the polymer dielectric gel layer is disposed between the cationic electrochromic layer and the anionic electrochromic layer; and wherein the cationic electrochromic layer is attached to the first electrode 12, and the anionic electrochromic layer is attached to the second electrode 16.
	As to claim 4, Goto discloses all of the elements of the claimed invention discussed above regarding claim 3.  Goto further discloses in paragraph [0286], wherein a color of the electrochromic layer is blue after being energized.
	As to claim 5, Goto discloses all of the elements of the claimed invention discussed above regarding claim 4.  Goto further discloses in paragraph [0017], wherein the cationic electrochromic layer is made of triphenylamine.
	As to claim 6, Goto discloses all of the elements of the claimed invention discussed above regarding claim 4.  Goto further discloses in paragraph [0179], wherein the anionic electrochromic layer is made of viologen.
	As to claims 9-10, Goto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Goto further discloses in paragraph [0169], wherein the first electrode and the second electrode are made of indium tin oxide (ITO).
	As to claim 13, Goto discloses in figure 1: preparing a first electrode 12 and a second electrode 16; and preparing a dimming structure comprising elements 13, 14A and 15 between the first electrode and the second electrode, wherein the dimming structure is configured to change a light transmittance under action of voltage.  See paragraphs [0160]-[0162].
	As to claim 14, Goto discloses all of the elements of the claimed invention discussed above regarding claim 13.  Goto further discloses in figure 1, wherein the dimming structure is an electrochromic layer, and preparing the dimming structure between the first electrode and the second electrode comprises: sequentially preparing an anionic electrochromic layer 15, a polymer electrolyte gel layer 14A (paragraph [0177]) and a cationic electrochromic layer 13 on the second electrode 16; and disposing the first electrode on the cationic electrochromic layer.
Claims 1, 7-10, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2020/0241378).
As to claim 1, Wei discloses in figure 3B: a first electrode 11a, a second electrode 13a and a dimming structure 12a, wherein the first electrode and the second electrode are disposed opposite to each other, and the dimming structure is disposed between the first electrode and the second electrode and is configured to change a light transmittance under action of voltage.  See paragraph [0067].
As to claim 7, Wei discloses all of the elements of the claimed invention discussed above regarding claim 1.  Wei further discloses in figure 3B and paragraph [0067], a first polarizer 14a and a second polarizer 14B; the first polarizer is disposed on a side of the first electrode distal from the second electrode, and the second polarizer is disposed on a side of the second electrode distal from the first electrode; and the dimming structure is an electrophoretic polarizing layer.
As to claim 8, Wei discloses all of the elements of the claimed invention discussed above regarding claim 7.  Wei further discloses in paragraph [0067], wherein the electrophoretic polarizing layer 12a is made of a nematic liquid crystal material.
As to claims 9-10, Wei discloses all of the elements of the claimed invention discussed above regarding claim 1.  Wei further discloses in paragraph [0064], wherein the first electrode and the second electrode are made of indium tin oxide (ITO) or indium zinc oxide (IZO).
As to claim 13, Wei discloses in figure 3B: preparing a first electrode 11a and a second electrode 13a; and preparing a dimming structure 12a between the first electrode and the second electrode, wherein the dimming structure is configured to change a light transmittance under action of voltage.  See paragraph [0067].
As to claim 16, Wei discloses all of the elements of the claimed invention discussed above regarding claim 13.  Wei further discloses in figure 1 and paragraph [0067], wherein the dimming structure is an electrophoretic polarizing layer, and the method further comprises: disposing a first polarizer 14a on a side of the first electrode distal from the second electrode; and disposing a second polarizer on a side of the second electrode distal from the first electrode.
As to claim 17, Wei discloses all of the elements of the claimed invention discussed above regarding claim 16.  Wei further discloses in paragraph [0067], wherein preparing the dimming structure between the first electrode and the second electrode comprises: preparing a nematic liquid crystal on the second electrode; and disposing the first electrode on the nematic liquid crystal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2022/0290041).
	Goto discloses all of the elements of the claimed invention discussed above regarding claim 14, but does not disclose wherein the anionic electrochromic layer, the polymer electrolytic gel layer and the cationic electrochromic layer are prepared by a glue coating process.  However, a glue coating process was a conventional method for forming these types of layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto by preparing the anionic electrochromic layer, the polymer electrolytic gel layer and the cationic electrochromic layer by a glue coating process because conventional methods are known to be cost effective and reliable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2020/0241378).
Wei discloses all of the elements of the claimed invention discussed above regarding claim 13, but does not disclose wherein the first electrode and the second electrode are prepared by a sputter coating process.  However, a sputter coating process was a conventional method for forming these types of elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wei by preparing the first electrode and the second electrode by a sputter coating process because conventional methods are known to be cost effective and reliable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN107170780A in view of Kaneko et al. (US 2018/0113366), with Chen et al. (US 2021/0210559) providing an English translation of CN107170780A.
CN107170780A discloses in figure 1, an OLED display unit, but does not disclose an anti-dazzling device.  Kaneko discloses in figure 1, an anti-dazzling device (paragraph [0122]) comprising: a first electrode 12, a second electrode 13 and a dimming structure comprising elements 16, 17 and 20; the first electrode and the second electrode are disposed opposite to each other, and the dimming structure is disposed between the first electrode and the second electrode and is configured to change a light transmittance of the anti-dazzling device under action of voltage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN107170780A by providing the anti-dazzling device of Kaneko on a display surface the OLED display unit in order to provide additional functionality to the OLED display device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN107170780A in view of Kaneko et al. (US 2018/0113366) as applied to claim 11 above, and further in view of Song (US 2014/0353609).
CN107170780A in view of Kaneko discloses all of the elements of the claimed invention discussed above regarding claim 11.  CN107170780 further discloses in figure 1: a substrate 10, a pixel definition layer 1012, a thin film encapsulation layer 1013 and a reflective metal layer 103; the pixel definition layer, the thin film encapsulation layer and the reflective metal layer are sequentially stacked on a surface of the substrate.  CN107170780 does not disclose that the substrate is a low temperature polysilicon backplane.  CN107170780A does not disclose that the substrate 10 is a low temperature polysilicon backplane.  Song discloses in figure 4, an OLED display device formed on a substrate 10.  According to paragraph [0044], the substrate 10 may be a low temperature polysilicon (LTPS) substrate, a glass substrate, or a plastic substrate.  This shows that the various types of substrates are art recognized equivalents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN107170780A by providing a low temperature polysilicon substrate (LTPS) because it was an art recognized equivalent to the glass or plastic substrate disclosed by CN107170780A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871